DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 5, 7–12, 14, and 15 is/are pending.
Claim(s) 2–4, 6, and 13 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 2 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard M Russo (Reg. No. 67,750) on 28 February 2022.

The application has been amended as follows:
IN THE CLAIMS:
1. A polymer electrolyte consisting of:
an organic solvent;
a single ion-conductive polymer including a unit represented by Chemical Formula 1d below;
an additive consisting of a ceramic electrolyte and optionally inorganic particles; and
optionally a binder,
wherein the ceramic electrolyte is lithium lanthanum zirconate,
wherein the inorganic particle includes any one selected from the group consisting of Al2O3, BaTiO3, SnO2, CeO2, SiO2, TiO2, Li3PO4, NiO, ZnO, MgO, Mg(OH)2, CaO, ZrO2, Ta2O5, Y2O3, Pb(Zr,Ti)O3 (PZT), Pb(Mg3Nb2/3)O3–PbTiO3 (PMN-PT), and hafnia (HfO2), or a mixture of two or more thereof, and
wherein a weight ratio of the single ion-conductive polymer : the additive(s) is 1 : 0.1 to 1 : 9:
[Chemical Formula 1d]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

X is H+ or Li+,
a and c represent a mole number of a repeat unit, and 



Allowable Subject Matter
Claim(s) 1, 5, 7–12, 14, and 15 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ito (JP 2011-109045 A).
Ito discloses a composition for a polymer electrolyte consisting of an organic solvent (see mixed solvent, [0105]); a single ion-conductive polymer including a unit represented by Chemical Formula 1d below (see Flemion, [0105]); and an additive consisting of a ceramic electrolyte (see layered inorganic compound, [0105]) and optionally inorganic particles (see layered silicate, [0105]); and optionally a binder, wherein the inorganic particle includes any one selected from the group consisting of Al2O3, BaTiO3, SnO2, CeO2, SiO2, TiO2, Li3PO4, NiO, ZnO, MgO, Mg(OH)2, CaO, ZrO2, Ta2O5, Y2O3, Pb(Zr,Ti)O3 (PZT), Pb(Mg3Nb2/3)O3–PbTiO3 (PMN-PT), and hafnia (HfO2), or a mixture of two or more thereof, and wherein a weight ratio of the single ion-conductive polymer : the additive(s) is 1 : 0.1 to 1 : 9 (see mixed solution, [0105]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see Flemion, [0105]) X is H+ or Li+ (see Flemion, [0105]), a and c represent a mole number of a repeat unit (see Flemion, [0105]), and a molar ratio of a : c is 1:1 to 10:1 (see Flemion, [0105]). 
Ito does not disclose, teach, or suggest the following distinguishing feature(s):
A composition for a polymer electrolyte comprising an additive of a ceramic electrolyte of lithium lanthanum zirconate or a single ion-conductive polymer including a unit represented by Chemical Formula 1 below: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein R is –CF2–[CF(CF3)]m–[CF2]n–, wherein m is any one integer of 1 to 3 and n is any one integer of 1 to 5, and b is an integer of 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725